This is an appeal from an order denying the motion of the plaintiff for a change of the place of trial of the action from the county of San Benito to the county of Alameda upon the ground of the convenience of witnesses.
There is no proper record on appeal before this court upon which the appeal can be considered on its merits, for the reason that no properly authenticated transcript on appeal has been perfected or filed. The transcript on appeal herein has attached to it the certificate of the clerk of the superior court from which the appeal is taken, to the effect that the papers and orders therein contained are full and true copies of the originals on file and of record in his office; but there is no certificate of the judge of the court that the papers and records which the transcript contains, or any of them, were used upon the hearing of the motion. This court has held that a transcript lacking such certificate is insufficient under either the old or the new method of perfecting and presenting the record on appeal (Thompson v. American Fruit Co., 21 Cal.App. 338; [131 P. 878]; Russell v. Chisholm, 23 Cal.App. 727, [139 P. 657]). It follows that the appellant has not presented to this court a record upon which the merits of the case can be considered upon this appeal.
  The order is affirmed. *Page 326